DETAILED ACTION
	This application has been examined. Claims 1-2,5-21 are pending.  Claims 3-4,22-27 are cancelled.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Making Final
Applicant's arguments filed 11/2/2022 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘posting, by the automated service agent, the status of the issue being addressed in the first private communication channel ’   --  clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
 
Response to Arguments
Applicant's arguments filed 11/2//2022 have been fully considered but they are moot in view of the new grounds for rejection.  




Gaedcke-Renard-Morris disclosed (re. Claim 1) posting, by the automated service agent, the status of the issue being addressed in the first private communication channel  on the first communication thread of the group communication channel; (Gaedcke-Paragraph 86, manager's dashboard gives managers the ability to access support request status data 1305 including number of support requests closed per agent per hour 1320 )  
Gaedcke-Renard-Morris-Rogynskyy disclosed (re. Claim 1) while communication is still ongoing in the first private communication channel between the first user and the automated service agent to resolve the issue, posting, by the automated service agent, the status (Rogynskyy- Figure 15,Paragraph 215, linking the electronic activity to one or more record objects can enable the status, metrics, and stage of the deal or opportunity to be tracked and analyzed ,Paragraph 587, node graph generation system 200 can process metadata of the second electronic activity 2228 to identify a status/stage indicator indicating that the second electronic activity 2228 is a reply to or a forward of the first electronic activity 2204, Paragraph 261,Paragraph 270, stages can include, but are not limited to: prospecting, developing, negotiation, review, closed/won, or closed/lost.) with a second time stamp on the first communication wherein the second time stamp temporally follows the first time stamp.(Rogynskyy-Paragraph 688,Paragraph 691, event detection engine 2802 may be configured to identify a timestamp of the change in status for the record object 2804,Paragraph 691, The event detection engine 2802 may be configured to generate a timeline corresponding to a series of detected events from a time at which the record object was generated (e.g., upon identification of a lead, pursuit of the opportunity corresponding to the lead, etc.) to a time at which the opportunity or deal corresponding to the record object is closed (and won or lost).)

The Applicant presents the following argument(s) [in italics]:
…  the claimed invitation “invites the first user to communicate with the automated service agent on the first private communication channel,” in which “communication via the first private communication channel is restricted to only the automated service agent and the first user from the group of users.” Therefore, modifying the teachings of Gaedcke, Renard and Morris based on the teachings of Keohane would not arrive at the present invention as claimed in claim 1. ….
The Examiner respectfully disagrees with the Applicant.
Keohane is not relied upon to disclose ‘communication via the first private communication channel is restricted to only the automated service agent and the first user from the group of users’.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



The Applicant presents the following argument(s) [in italics]:
… Specifically, what aspect of Rogynskyy does the Office regard as the “first private communication channel”?  ….
The Examiner respectfully disagrees with the Applicant.
Rogynskyy is not relied upon to disclose ‘communication via the first private communication channel is restricted to only the automated service agent and the first user from the group of users’.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


The Applicant presents the following argument(s) [in italics]:
… the Office Action alleges, “the motivation for the said combination would have
been to enable a predicting likelihood of deal or business process completion, time to completion and final disposition from electronic activities based in part on stage classification.” … If the rejection is to be maintained, clarification on the stated motivation is respectfully requested.  ….
The Examiner respectfully disagrees with the Applicant.
Gaedcke,Renard and Rogynskyy are analogous art because they present concepts and practices regarding automated customer relationship management.  Before the time of the effective filing date of the claimed invention it would have been obvious to combine Rogynskyy into Gaedcke-Renard.  The motivation for the said combination would have been to enable  a predicting likelihood of deal or business process completion, time to completion and final disposition from electronic activities based in part on stage classification (Rogynskyy- Paragraph 149,Paragraph 261)
The Examiner notes that it would have been advantageous for the manager's dashboard (Gaedcke-Paragraph 86) to have the Rogynskyy information regarding predicting likelihood of deal or business process completion, time to completion and final disposition in order for the manager to adjust work plans and resource allocations accordingly.
 
Priority
  	The effective date of the claims described in this application is October 22, 2019.

 
 
Claim Rejections - 35 USC § 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,5-12,14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaedcke (USPGPUB 2013/0282417) further in view of Renard (USPGPUB  2019/0215249) further in view of Morris (USPGPUB 2011/0252108) further in view of Keohane (USPGPUB 2007/0168446) further in view of Rogynskyy (USPGPUB 2019/0361868 )
In regard to Claim 1
Gaedcke Paragraph 9 disclosed a social customer care platform to allow customer care functions, and in particular customer service agents to identify, prioritize, match and triage customer support requests that may arise through a social network and may be serviced using a social network. Gaedcke disclosed a method to retrieve (also known as "harvesting") data from multiple "listening" or aggregator services, that monitor Internet social networks for posts relevant to a business's products or services. Gaedcke Paragraph 17 disclosed consolidating customer messages and interactions into one cohesive conversation, the customer service organization is provided a complete picture of a customer's present and historical interactions with their business.
Gaedcke disclosed (re. Claim 1) a method, comprising:
monitoring, by an automated service agent, messages (Gaedcke-Paragraph 9, monitor Internet social networks for posts relevant to a business's products or services)  communicated via a first communication thread  (Gaedcke-Paragraph 6, whether a post has already been answered or if it is part of an ongoing conversation (also known as a "thread"). ) of a group communication channel, (Gaedcke-Paragraph 65, customer response portal application 300 receives a broadcast of a support request from a customer via a third party social network ) wherein information communicated via the group communication channel is accessible to a group of users (Gaedcke-routing the matched posts to the correct workgroups or agents )   and the automated service agent, and wherein the group of users includes a first user;(Gaedcke-Paragraph 65, customer response portal application 300 receives a broadcast of a support request from a customer via a third party social network communication conduit 305 and displays the threaded-history of a conversation that originated on the social-web, and occurred between the customer and the social support agent 305 ) 
identifying, by the automated service agent, an issue from at least one message, from the first user,   (Gaedcke- Paragraph 26, finding existing prior consumers that have had the same problem solved as that being expressed by a new consumer , Paragraph 117, identifying and unifying information for a search subject   , Paragraph 67, Searching for support interactions involving the same or similar issues 445 )   that is present in the first communication thread of the group communication channel, wherein the issue has not already been assigned, (Gaedcke- Paragraph 67, Searching for support interactions involving the same or similar issues 445  , Paragraph 119, If a conversation is found then processing continues in step 2313. Otherwise, a new interaction (conversation) is created 2312 )  and wherein identifying the issue from the at least one message from the first user utilizes natural language processing;(Gaedcke-Paragraph 25, derives certain keywords to enhance the process of routing the matched posts to the correct workgroups or agents. It comprises allowing a weighted list of product-related words, phrases, model numbers and the like to be designated as domain specific vocabulary, Paragraph 62, scoring the relevancy and priority of product and brand mentions data taken from social media postings. It creates a weighted list of certain keywords to automate the process of routing social posts to the correct support agent or team ) 
  communicating, by the automated service agent, with the first user so as to attempt to resolve the issue, wherein communication is restricted to only the assigned service agent and the first user from the group of users. (Gaedcke-Paragraph 11, allows for delivery of enhanced communication with the customer through a response portal through which only the customer and an assigned customer service agent can see the private parts of a conversation thread ) 

determining, by the automated service agent, a status of the issue   being addressed in the first private communication channel    (Gaedcke-Paragraph 8, allow the business to publish good answers to questions for other consumers to access when using the social network communication conduits from which the support request was initiated, Paragraph 65, The agent researches, collates documentation, reviews, customer history and makes decisions about customer entitlement (offers or coupons) 315. The agent crafts a response and sends it to the customer via a social network communication conduit 320. All communication and other conversation history data is stored in the system database and is available for retrieval, processing or display by any of the system components, Paragraph 82, agent user interface 1005 displays all conversation threads 1010 so as to have an integrated picture of the customer support request 1015, customer support agent response 1020 and any additional information entered by the customer 1025 along with a response box 1030, history 1035 and open/close status 1040 ) 
posting, by the automated service agent, the status of the issue being addressed in the first private communication channel  on the first communication thread of the group communication channel; (Gaedcke-Paragraph 86, manager's dashboard gives managers the ability to access support request status data 1305 including number of support requests closed per agent per hour 1320 )  and
posting, by the automated service agent, information that addresses the issue on the first communication thread of the group communication channel. (Gaedcke-Paragraph 8, allow the business to publish good answers to questions for other consumers to access when using the social network communication conduits from which the support request was initiated, Paragraph 65, The agent researches, collates documentation, reviews, customer history and makes decisions about customer entitlement (offers or coupons) 315. The agent crafts a response and sends it to the customer via a social network communication conduit 320. All communication and other conversation history data is stored in the system database and is available for retrieval, processing or display by any of the system components ) 
Gaedcke Paragraph 64 disclosed wherein the social customer care system 205 provides for agent engagement 215, knowledge base information lookup automation 220 and expert agent engagement when necessary 225. 
However Gaedcke does not explicitly disclose wherein the assigned customer service agent is a chatbot or AI-based engine.  Gaedcke does not explicitly disclose wherein the Gaedcke response portal is a chatbot or AI-based engine. Gaedcke does not explicitly disclose wherein multiple "listening" or aggregator services are implemented as chatbots or AI-based engines.

While Gaedcke substantially disclosed the claimed invention Gaedcke does not disclose (re. Claim 1) wherein the assigned customer service agent is a chatbot or AI-based engine, such that communication is restricted to only the automated service agent and the first user from the group of users.

While Gaedcke substantially disclosed the claimed invention Gaedcke does not disclose (re. Claim 1)   determining that the issue is better addressed using a first private communication channel with the first user rather than using the group communication channel, and establishing, by the automated service agent, the first private communication channel.
While Gaedcke substantially disclosed the claimed invention Gaedcke does not disclose (re. Claim 1) in response to determining that the issue is better addressed using a first private communication channel with the first user rather than using the group communication channel,  posting, by the automated service agent, a message on the first communication thread that invites the first user to communicate with the automated service agent on the first private communication channel’.
   
Renard Paragraph 48 disclosed different instances of the same AI engine 322 (i.e. multiple instances of the same chatbot) or different AI engines 322 (i.e. different chatbots, e.g., a Samsung customer service chatbot and Wells Fargo customer service chatbot).
 
   Renard Paragraph 51 disclosed wherein there are circumstances where the session between a customer and the AI engine 322 (e.g. AI, chatbot, digital assistant) may become unhelpful to the customer and a source of frustration. The conversation ranking engine 324 may provide a technical solution, at least in part, by providing criteria for machine identification (e.g. via ranking) of problematic sessions, which may be brought to the attention of a human (e.g. customer service agent) who may intervene in the session. Renard Paragraph 79-80 disclosed wherein the coach engine 328 is an AI engine 322 designed to help and support the human agent. For example, the coach engine 328 may provide information (e.g. customer's current balances) and/or suggestions (e.g. to set up a recurring transfer based on patterns in the customer's behavior) to an agent who has intervened in a session or answer questions the agent may have (e.g. how to perform an action requested or whether it involves a fee). In one embodiment, the coach engine 328 may determine that it does not have the knowledge to answer an agent's question, but may determine that an individual (e.g. a supervisor or agent that has a specialty) may have that information and may refer the agent to that individual (e.g. via a side-bar window using the supervisor engine 330). The supervisor engine 330 enables an individual (e.g. a supervisor, a more senior agent, or specialist, or other agent) and the agent to interact in a side-bar (e.g. side conversation via separate chat window or phone call) so that the agent may better assist the customer.
Renard disclosed (re. Claim 1) wherein the assigned customer service agent is a chatbot or AI-based engine, (Renard-Paragraph 47, when a customer attempts to reach customer service, a session is begun by the AI engine 322 and the AI engine 322 (occasionally referred to herein as a chatbot) attempts to handle the session, e.g., by answering the customer's question or executing the action(s) desired by the customer )
Renard disclosed (re. Claim 1)   determining that the issue is better addressed (  Renard- Paragraph 99, session that is not going well (i.e. negative as determined by the conversation ranking engine 324) , Paragraph 80, The supervisor engine 330 enables an individual (e.g. a supervisor, a more senior agent, or specialist, or other agent) and the agent to interact in a side-bar (e.g. side conversation via separate chat window or phone call) so that the agent may better assist the customer ) using a first private communication channel with the first user (Renard-Paragraph 80, side conversation via separate chat window  ) rather than using the group communication channel, and establishing, by the automated service agent,   the first private communication channel.(Renard-Paragraph 99, session that is not going well (i.e. negative as determined by the conversation ranking engine 324) and has been selected for view by the agent. The agent selects the "TAKE OVER" 812 graphic element and the coach element 828 ) 
Gaedcke and Renard are analogous art because they present concepts and practices regarding automated customer relationship management.  Before the time of the effective filing date of the claimed invention it would have been obvious to combine Renard into Gaedcke.  The motivation for the said combination would have been to autonomously determine a quality metric associated with the communication session; autonomously rank the communication session between human user and first machine based on one or more of the sentiment metric and the quality metric; and determine based on the ranking, to recommend human agent intervention in the communication session between the human user and the first machine.
In the context of Gaedcke-Renard it would have been obvious for a person of ordinary skill in the networking art for Gaedcke to implement the Renard teaching regarding multiple instances of chatbots in addition to the human agents and furthermore enable the Gaedcke response portal to assign the calling user to an Renard instance of a chatbot  such that only the customer (‘the first user’)  and an automated customer service chatbot agent  (‘the automated service agent’) can see the private parts of a conversation thread.  
 Similarly it would have been obvious for Gaedcke to implement the multiple "listening" or aggregator services as chatbots or AI-based engines in order to detect the flow of conversations in the public forums or the third party social network communication conduit.
 Similarly it would have been obvious for Gaedcke to implement the Gaedcke response portal as a chatbot or AI-based engine in order to detect the flow of conversations in the public forums or the third party social network communication conduit and direct a specific public consumer comment to a private conversation. 

Renard-Gaedcke disclosed (re. Claim 1) wherein the assigned customer service agent is a chatbot or AI-based engine, (Renard-Paragraph 47, when a customer attempts to reach customer service, a session is begun by the AI engine 322 and the AI engine 322 (occasionally referred to herein as a chatbot) attempts to handle the session, e.g., by answering the customer's question or executing the action(s) desired by the customer ) such that communication is restricted to only the automated service agent and the first user from the group of users. (Gaedcke-Paragraph 11, allows for delivery of enhanced communication with the customer through a response portal through which only the customer and an assigned customer service agent can see the private parts of a conversation thread )
While Gaedcke-Renard disclosed a response portal through which only the customer and an assigned customer service agent can see the private parts of a conversation thread, Gaedcke-Renard do not disclose (re. Claim 1) in response to determining that the issue is better addressed using a first private communication channel with the first user rather than using the group communication channel,  posting, by the automated service agent, a message on the first communication thread that invites the first user to communicate with the automated service agent on the first private communication channel’.
Morris Paragraph 38 disclosed wherein the automated agents can read and respond to the messages that the user posts via the social network service using the same methods of interaction as a human contact.  Morris Paragraph 84 disclosed wherein the reply forwarding module 312 can determine what type of reply message to send based on one or more considerations, such as: a content of the original message; a manner in which the original message has been posted to the social network module 204; and/or a content of the reply message to be sent to the user. For example, if the original message and/or reply message have content that appears to be of a personal nature (e.g., referring to a medical or financial topic), then the reply forwarding module 312 can invoke a private response channel.
Morris disclosed (re. Claim 1) in response to determining that the issue is better addressed using a first private communication channel with the first user rather than using the group communication channel, (Morris- Paragraph 84, the reply forwarding module 312 can determine what type of reply message to send based on one or more considerations, such as: a content of the original message; a manner in which the original message has been posted to the social network module 204; and/or a content of the reply message to be sent to the user )   posting, by the automated service agent, a message on the first communication thread by the automated service agent, a message on the first communication thread  (Morris-Paragraph 38,the automated agents can read and respond to the messages that the user posts via the social network service using the same methods of interaction as a human contact)  that invites the first user to communicate with the automated service agent on the first private communication channel’.( Morris- Figure 13, Paragraph 115,Paragraph 84 ,if the original message and/or reply message have content that appears to be of a personal nature (e.g., referring to a medical or financial topic), then the reply forwarding module 312 can invoke a private response channel…A second type of reply message pertains to a private message that is accessible to only the user) 
Gaedcke,Renard and Morris are analogous art because they present concepts and practices regarding automated customer relationship management.  Before the time of the effective filing date of the claimed invention it would have been obvious to combine Morris into Gaedcke-Renard.  The motivation for the said combination would have been to implement an appropriateness-of-reply determination (AORD) module 306 that determines whether it is appropriate for an automated agent to respond to an original message that has been posted by a particular user on a social network. (Morris-Paragraph 63)
Gaedcke Paragraph 16 disclosed wherein parts of the response portal can be private and confidential for the particular customer and part of the response portal can be made available to the public as a knowledge source for others with similar problems. 
Gaedcke Paragraph 17 disclosed to insure proper "closure" and a satisfied customer, all parts of the conversation should be visible and chronologically ordered for the agent.
Gaedcke-Renard-Morris disclosed (re. Claim 1) posting, by the automated service agent, (Gaedcke-Paragraph 62, scoring the relevancy and priority of product and brand mentions data taken from social media postings. It creates a weighted list of certain keywords to automate the process of routing social posts to the correct support agent or team, Paragraph 64, social customer care system 205 integrates with CRM systems 255 to allow access to customer records 250 and makes the results of the social care interaction available to the CRM systems 255 and to marketing intelligence systems 260. The social customer care system 205 uploads and downloads information to and from related support forums and applications 230 such as customer support forums 235, databases containing knowledge-based articles and information 240 and support notes 245 as well as from CRM applications, Morris-Paragraph 38,the automated agents can read and respond to the messages that the user posts via the social network service using the same methods of interaction as a human contact) information that addresses the issue on the first communication thread wherein the information that addresses the issue is posted on the first communication thread (Gaedcke-Paragraph 16,parts of the response portal can be private and confidential for the particular customer and part of the response portal can be made available to the public as a knowledge source for others with similar problems, Paragraph 63, finding other consumers that have had the same problem as that being faced by the current consumer, Paragraph 18, conversation consolidation and management function comprises a system and method for automatically locating, identifying, consolidating and managing public comments across Internet based social networks)
with a third time stamp that temporally follows the second time stamp.(Gaedcke-Paragraph 17, to insure proper "closure" and a satisfied customer, all parts of the conversation should be visible and chronologically ordered for the agent)

While Gaedcke-Renard-Morris substantially disclosed the claimed invention Gaedcke-Renard-Morris does not disclose (re. Claim 1) posting, by the automated service agent, an invitation with a first time stamp on the first communication thread that invites the first user to communicate with the automated service agent on the first private communication channel.
While Gaedcke-Renard-Morris substantially disclosed the claimed invention Gaedcke-Renard-Morris does not disclose (re. Claim 1) while communication is still ongoing in the first private communication channel between the first user and the automated service agent to resolve the issue, posting, by the automated service agent, the status with a second time stamp on the first communication wherein the second time stamp temporally follows the first time stamp.

Keohane Figure 4,Paragraph 45 disclosed logging, in chat session logs 314, of the entries of chat sessions and of the dynamically generated mappings of chat session invitation history. Graphical mapping logs may include a log of the dynamically adjusting graphical invitation mapping of a chat session.
 Keohane Paragraph 46 disclosed wherein invitation entries for a chat session, identified at reference numeral 402, each indicate an inviter to invitee correspondence, the detected invitation initiation time, a response time.
Keohane (re. Claim 1) posting an invitation with a first time stamp on the first communication thread that invites the first user to communicate with the automated service agent on the first private communication channel.(Keohane-Paragraph 46,invitation entries for a chat session, identified at reference numeral 402, each indicate an inviter to invitee correspondence, the detected invitation initiation time, a response time.)
Gaedcke,Renard and Keohane are analogous art because they present concepts and practices regarding automated customer relationship management.  Before the time of the effective filing date of the claimed invention it would have been obvious to combine Keohane into Gaedcke-Renard.  The motivation for the said combination would have been to implement a selectable, hierarchy mapping focusing on the connections between a specific "user B" and other participants in the chat session, the current project assignments for "user B" and the other users closely related to "user B" in a management structure such that when a user invites additional participants to a chat session, the user may specify a reason for inviting an additional participant and the invitee may specify a reason for joining/declining a chat session.(Keohane-Paragraph 39)

While Gaedcke-Renard-Morris substantially disclosed the claimed invention Gaedcke-Renard-Morris does not disclose (re. Claim 1) while communication is still ongoing in the first private communication channel between the first user and the automated service agent to resolve the issue, posting, by the automated service agent, the status with a second time stamp on the first communication wherein the second time stamp temporally follows the first time stamp.
Rogynskyy Figure 15,Paragraph 215,Paragraph 321 disclosed linking the electronic activity to one or more record objects can enable the status, metrics, and stage of the deal or opportunity to be tracked and analyzed, or the context in which the electronic activity was performed to be understood programmatically. Rogynskyy Paragraph 149,Paragraph 261 disclosed predicting likelihood of deal or business process completion, time to completion and final disposition from electronic activities based in part on stage classification. Rogynskyy Paragraph 321 disclosed wherein tagging engine 265 or filtering engine 270) can use or be configured with a bot detection machine learning algorithm to detect whether the electronic activity was sent by a bot—such as an automatic electronic activity generator. If the electronic activity was transmitted by a bot, the tagging engine 265 or the filtering engine 270 can tag the electronic activity with a tag indicating that the electronic activity was generated by a bot.

Rogynskyy disclosed (re. Claim 1) while communication is still ongoing in the first private communication channel between the first user and the automated service agent to resolve the issue, posting, by the automated service agent, the status (Rogynskyy- Figure 15,Paragraph 215, linking the electronic activity to one or more record objects can enable the status, metrics, and stage of the deal or opportunity to be tracked and analyzed ,Paragraph 587, node graph generation system 200 can process metadata of the second electronic activity 2228 to identify a status/stage indicator indicating that the second electronic activity 2228 is a reply to or a forward of the first electronic activity 2204, Paragraph 261,Paragraph 270, stages can include, but are not limited to: prospecting, developing, negotiation, review, closed/won, or closed/lost.) with a second time stamp on the first communication wherein the second time stamp temporally follows the first time stamp.(Rogynskyy-Paragraph 688,Paragraph 691, event detection engine 2802 may be configured to identify a timestamp of the change in status for the record object 2804,Paragraph 691, The event detection engine 2802 may be configured to generate a timeline corresponding to a series of detected events from a time at which the record object was generated (e.g., upon identification of a lead, pursuit of the opportunity corresponding to the lead, etc.) to a time at which the opportunity or deal corresponding to the record object is closed (and won or lost).)
Gaedcke,Renard and Rogynskyy are analogous art because they present concepts and practices regarding automated customer relationship management.  Before the time of the effective filing date of the claimed invention it would have been obvious to combine Rogynskyy into Gaedcke-Renard.  The motivation for the said combination would have been to enable  a predicting likelihood of deal or business process completion, time to completion and final disposition from electronic activities based in part on stage classification (Rogynskyy- Paragraph 149,Paragraph 261)


In regard to Claim 2
Gaedcke-Renard-Morris disclosed (re. Claim 2)  wherein the group communication channel includes the first communication thread (Gaedcke-Paragraph 6, an ongoing conversation (also known as a "thread") )  and a second communication thread, (Gaedcke-Paragraph 58, joining multiple public comments about a product or brand in one threaded conversation ) and wherein the automated service agent monitors messages communicated via the first and second communication threads.(Gaedcke-Paragraph 18, conversation consolidation and management function comprises a system and method for automatically locating, identifying, consolidating and managing public comments across Internet based social networks) 
In regard to Claim 3
Gaedcke-Renard-Morris disclosed (re. Claim 3) prior to communicating with the first user on the first private communication channel (Renard-Paragraph 80, supervisor engine 330 enables an individual (e.g. a supervisor, a more senior agent, or specialist, or other agent) and the agent to interact in a side-bar (e.g. side conversation via separate chat window or phone call) so that the agent may better assist the customer )   posting, by the automated service agent, a message on the first communication thread that invites the first user to communicate with the automated service agent on the first private communication channel.(Gaedcke-Figure 8, Paragraph 81, response portal depicts what is displayed to the customer when the customer visits the response portal webpage 805 and views conversation thread (including agent answers) support request answer 810 ) 
In regard to Claim 4
Gaedcke-Renard-Morris disclosed (re. Claim 4) wherein communicating, by the automated service agent, with the first user on the first private communication channel comprises transmitting a message to the first user on the first private communicate channel, the message inviting the first user to communicate with the automated service agent via the first private communication channel. (Renard-Paragraph 99, FIG. 8i is presented to the agent, which includes the coach sidebar 830, in which a chatbot for supporting and assisting the agent is available) 
In regard to Claim 5
Gaedcke-Renard-Morris disclosed (re. Claim 5) wherein the issue includes an identification of a problem, and wherein the information that addresses the issue advances the issue towards a solution. (Renard- Paragraph 99, FIG. 8i is presented to the agent, which includes the coach sidebar 830, in which a chatbot for supporting and assisting the agent is available  …the coach chatbot has provided additional information about the customer, Peter, a recent request, current balances and, in FIG. 8j, a pattern of behavior for Peter and a suggested service (recurring transfer) to offer Peter)
In regard to Claim 6
Gaedcke-Renard-Morris disclosed (re. Claim 6) wherein the issue includes a request for assistance, and wherein the information that addresses the issue provides assistance to the request. (Renard- Paragraph 99, FIG. 8i is presented to the agent, which includes the coach sidebar 830, in which a chatbot for supporting and assisting the agent is available  …the coach chatbot has provided additional information about the customer, Peter, a recent request, current balances and, in FIG. 8j, a pattern of behavior for Peter and a suggested service (recurring transfer) to offer Peter)
In regard to Claim 7
Gaedcke-Renard-Morris disclosed (re. Claim 7) subsequent to identifying the issue from the at least one message from the first user, communicating, by the automated service agent, with a human agent on a second private communication channel so as to attempt to resolve the issue, wherein communication via the second private communication channel is restricted to only the automated service agent and the human agent.(Renard-Figure 8i, Figure 8j,Paragraph 99, The coach chatbot was able to answer regarding the fee, but did not have an answer regarding limits, so identified, to the agent, the individual "Max Apple" as potentially knowing the answer as to limits, asked Max Apple and provided the response to the agent. The coach bot also offered to include Max in the conversation of sidebar 830 and did so at the agent's request ) 
In regard to Claim 8
Gaedcke-Renard-Morris disclosed (re. Claim 8) subsequent to identifying the issue from the at least one message from the first user, and prior to communicating with the human agent on the second private communication channel, collecting information, by the automated service agent, regarding the first user via the first private communication channel, (Gaedcke-Paragraph 65, The agent researches, collates documentation, reviews, customer history and makes decisions about customer entitlement (offers or coupons) 315. The agent crafts a response and sends it to the customer via a social network communication conduit 320. All communication and other conversation history data is stored in the system database and is available for retrieval, processing or display by any of the system components ) and transmitting the collected information regarding the first user to the human agent via the second private communication channel.
In regard to Claim 9
Gaedcke-Renard-Morris disclosed (re. Claim 9) wherein the human agent is a system administrator, a supervisor of the first user or a colleague of the first user. (  Renard-Paragraph 80, The supervisor engine 330 enables an individual (e.g. a supervisor, a more senior agent, or specialist, or other agent) and the agent to interact in a side-bar (e.g. side conversation via separate chat window or phone call) so that the agent may better assist the customer )
In regard to Claim 10
Gaedcke-Renard-Morris disclosed (re. Claim 10) wherein the status indicates that one or more of the issue has been assigned to the automated service agent, (Renard-Paragraph 53, When the confidence satisfies a first threshold (e.g. when between 60 and 79.9% accuracy for confidence), the system 100 may automatically activate the session handling by a human (e.g. an agent), or, when another threshold is satisfied (e.g. when under 60% of accuracy for the confidence), the system 100 enters the session in a waiting list to be taken over by a human (e.g. an agent), Paragraph 99, session that is not going well (i.e. negative as determined by the conversation ranking engine 324) and has been selected for view by the agent. The agent selects the "TAKE OVER" 812 graphic element and the coach element 828 )  the automated service agent is actively working with the first user to resolve the issue, or the first user is providing additional information regarding the issue to the automated service agent.
In regard to Claim 11
Gaedcke-Renard-Morris disclosed (re. Claim 11) subsequent to identifying the issue from the at least one message from the first user, collecting information, by the automated service agent, regarding the first user via the first private communication channel, (Renard-Paragraph 53, When the confidence satisfies a first threshold (e.g. when between 60 and 79.9% accuracy for confidence), the system 100 may automatically activate the session handling by a human (e.g. an agent), or, when another threshold is satisfied (e.g. when under 60% of accuracy for the confidence), the system 100 enters the session in a waiting list to be taken over by a human (e.g. an agent), Paragraph 99, session that is not going well (i.e. negative as determined by the conversation ranking engine 324) and has been selected for view by the agent. The agent selects the "TAKE OVER" 812 graphic element and the coach element 828 )  and posting, by the automated service agent, a request on the group communication channel, the request requesting a human agent to contact the automated service agent to resolve the issue.(Renard-Paragraph 11, visually indicating within a graphical user interface that intervention by a human agent is recommended for the communication session based on the ranking ) 
In regard to Claim 12
Gaedcke-Renard-Morris disclosed (re. Claim 12) communicating, by the automated service agent and on the first private communication channel, information to the first user that addresses the issue. (Gaedcke-Paragraph 82, agent user interface 1005 displays all conversation threads 1010 so as to have an integrated picture of the customer support request 1015, customer support agent response 1020 and any additional information entered by the customer 1025 along with a response box 1030, history 1035 and open/close status 1040 )


In regard to Claim 14
Gaedcke-Renard-Morris disclosed (re. Claim 14) wherein that the issue is determined to be better addressed using the first private communication channel rather than using the group communication channel if resolution of the issue requires private information of the first user. (Renard-Paragraph 80, supervisor engine 330 enables an individual (e.g. a supervisor, a more senior agent, or specialist, or other agent) and the agent to interact in a side-bar (e.g. side conversation via separate chat window or phone call) so that the agent may better assist the customer )   
In regard to Claim 15
Gaedcke-Renard-Morris disclosed (re. Claim 15) wherein the status of the issue that is posted on the first communication thread includes a graphical status indicator. (Gaedcke-Paragraph 82, agent user interface 1005 displays all conversation threads 1010 so as to have an integrated picture of the customer support request 1015, customer support agent response 1020 and any additional information entered by the customer 1025 along with a response box 1030, history 1035 and open/close status 1040 )
In regard to Claim 16
Gaedcke-Renard-Morris disclosed (re. Claim 16) wherein the information that is posted on the first communication thread of the group communication channel and that addresses the issue is based on information previously posted on a second communication thread of the group communication channel. (Renard-Paragraph 80, supervisor engine 330 enables an individual (e.g. a supervisor, a more senior agent, or specialist, or other agent) and the agent to interact in a side-bar (e.g. side conversation via separate chat window or phone call) so that the agent may better assist the customer )   
In regard to Claim 17
Gaedcke-Renard-Morris disclosed (re. Claim 17) wherein in order for the automated service agent to determine the information that addresses the issue, the automated service agent is trained with one or more of publicly available data, and private enterprise domain data.(Renard-Paragraph 82, the error engine 332 includes a suite of tools (not shown) to help the trainer of the machine to identify errors in the training and to fix the errors or otherwise improve the training of the AI/chatbot , Paragraph 87, weight can be defined as a parameter in the system 100 or another type of artificial neural network is trained to define, through regression, what the best weight distribution for parameters is based on a small number of weights defined by a team in charge to train the system 100) 
In regard to Claim 18
Gaedcke-Renard-Morris disclosed (re. Claim 18) in response to the automated service agent detecting that a second communication thread has not been resolved within a certain time period after a commencement of the second communication thread, (Gaedcke-Paragraph 79, agent or manager user interface shows the current priority 605 of the support request, its history 610 and assignment 615. It provides the tools to reassign 620 and change the priority of the request 625 ) contacting, by the automated service agent, a human agent to address the unresolved second communication thread (Renard-Paragraph 99, session that is not going well (i.e. negative as determined by the conversation ranking engine 324) and has been selected for view by the agent. The agent selects the "TAKE OVER" 812 graphic element and the coach element 828 )   or filing a ticket to allow tracking of the unresolved second communication thread. (Gaedcke-Paragraph 12, tracking of key performance metrics or SLA performance targets that are company committed service-level-targets (for example, time to respond to a customer query) that confirm the company is meeting its business targets for service quality for social engagement ) 
In regard to Claim 19
Gaedcke-Renard-Morris disclosed (re. Claim 19) in response to the automated service agent detecting one or more trending issues in the group communication channel, (Gaedcke-Paragraph 11, prioritization process includes a real-time, advanced triage process for the contact center to surface social interactions that are worth an agent's time)  sending, by the automated service agent, an announcement to the group communication channel, wherein the announcement contains information regarding the one or more trending issues.(Gaedcke-Paragraph 23, if the likelihood score meets a certainty threshold criteria, using the social network site profile attributes for the third party and the user-identifying attributes in the user profile for the search subject to search additional Internet-based social network websites for data for the search subject based on the social network site profile attributes user profiles and the user-identifying data attributes running a scoring algorithm to produce a likelihood score that the third party and the search subject from the user profile is the same person , Paragraph 25, scoring the relevancy and priority of product and brand "mentions" data taken from social media postings…Its algorithms cluster these terms according to frequency, indicators of positive or negative sentiment (sometimes known as "emotional tell's" and proximity to product or model names) 
In regard to Claim 20
Gaedcke-Renard-Morris disclosed (re. Claim 20) in response to the automated service agent detecting one or more trending issues or trouble shooting patterns in the group communication channel, (Gaedcke-Paragraph 11, prioritization process includes a real-time, advanced triage process for the contact center to surface social interactions that are worth an agent's time)  communicating, by the automated service agent, with a human agent on a second private communication channel so as to inform the human agent of the one or more trending issues or trouble shooting patterns, wherein communication via the second private communication channel is restricted to only the automated service agent and the human agent. (Renard-Paragraph 80, supervisor engine 330 enables an individual (e.g. a supervisor, a more senior agent, or specialist, or other agent) and the agent to interact in a side-bar (e.g. side conversation via separate chat window or phone call) so that the agent may better assist the customer )   
In regard to Claim 22
  Claim 22 (re. method) recites substantially similar limitations as Claims 1 and 2.  Claim 22 is rejected on the same basis as Claims 1 and 2.
Gaedcke-Renard-Morris disclosed (re. Claim 22) displaying a first and second communication thread (Gaedcke- Paragraph 6, an ongoing conversation (also known as a "thread") , Paragraph 58, joining multiple public comments about a product or brand in one threaded conversation )  from the group communication channel in a graphical user interface (GUI),  (Gaedcke-figure 5,Paragraph 78, agent user interface of the social customer care system) 
  receiving, from the automated service agent, a status of an issue being addressed (Gaedcke-Figure 9,Paragraph 82,Figure 11,Paragraph 86, manager's dashboard gives managers the ability to access support request status data 1305 including number of support requests closed per agent per hour 1320. The Examiner notes wherein Gaedcke Figure 9 indicates STATUS as OPEN )    in a private communication channel, wherein communication via the private communication channel is restricted to only the automated service agent and the first user from the group of users .

determining whether the issue is associated with the first or second communication thread based on metadata tagged with the private communication channel,  (Gaedcke-Paragraph 61, application 175 then uses certain values collected to search other social networking sites 160 such as Facebook, Twitter, Google Plus and the like for people with similar names. As each list of results comes back, the identity unification application 140 extracts values from those found profiles as well. It then runs a similarity algorithm and predicts which profile from each additional site is most likely to be the same person, Paragraph 120, source site and post with the handle (third party's web name which is the third party's social-site profile) is combined with the author handle to create a unique key (for example Bobjones:twitter) 2402. The system performs a database lookup to determine if the key already exists in the present system's database 2403. ) the metadata indicating a communication thread from which the issue was originally described (Gaedcke- Paragraph 118, Certain data-feeds are robust enough such that each post contains a record-id which points to its parent (the "thread-id"). ) 
displaying, in the GUI and in connection with the first communication thread, the status of the issue being addressed in the private communication channel. (Gaedcke-Figure 7-8, Paragraph 80-81 ) 

 

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaedcke (USPGPUB 2013/0282417) further in view of Renard (USPGPUB  2019/0215249) further in view of Morris (USPGPUB 2011/0252108)  further in view of Keohane (USPGPUB 2007/0168446) further in view of Rogynskyy (USPGPUB 2019/0361868 ) further in view of Bhatt (USPGPUB 2019/0102078).
In regard to Claim 13
While Gaedcke-Renard-Morris substantially disclosed the claimed invention Gaedcke-Renard-Morris does not disclose (re. Claim 13) wherein the information posted on the first communication thread of the group communication channel that addresses the issue is a shortened version of the information communicated on the first private communication channel to the first user. 
Bhatt Figure 4,Paragraph 128 disclosed a graphical user interface screen 400 displaying summarized information of conversations associated with a bot system.
Bhatt disclosed (re. Claim 13) wherein the information posted on the first communication thread of the group communication channel that addresses the issue is a shortened version of the information communicated on the first private communication channel to the first user. ( Bhatt-Figure 4,Paragraph 128, graphical user interface screen 400 displaying summarized information of conversations associated with a bot system ) 
Gaedcke,Renard and Bhatt are analogous art because they present concepts and practices regarding automated customer relationship management.  Before the time of the effective filing date of the claimed invention it would have been obvious to combine Bhatt into Gaedcke-Renard-Morris.  The motivation for the said combination would have been to provide options for the administrator or developer of the bot system to select and review individual conversations of interest. The visualized path information may allow the administrator or developer of the bot system to visually monitor and analyze how end users are interacting with the bot system and how the bot system performs during the conversations with the end users to identify underperforming elements of and possible improvements to the bot system. 

In regard to Claim 26
Gaedcke-Renard-Morris-Bhatt disclosed (re. Claim 26) wherein the first communication thread and the second communication thread are displayed in a top level view, (Gaedcke-Figure5, Paragraph 78, shows work assigned to the agent 505 )
and wherein the top level view includes a synopsis of the issue associated with the first communication thread and a synopsis of an issue associated with the second communication thread. ( Bhatt-Figure 4,Paragraph 128, graphical user interface screen 400 displaying summarized information of conversations associated with a bot system ) 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaedcke (USPGPUB 2013/0282417) further in view of Renard (USPGPUB  2019/0215249) further in view of Morris (USPGPUB 2011/0252108) further in view of Keohane (USPGPUB 2007/0168446) further in view of Rogynskyy (USPGPUB 2019/0361868) further in view of Yokel (USPGPUB US 2016/0371756).
In regard to Claim 21
While Gaedcke-Renard-Morris substantially disclosed the claimed invention Gaedcke-Renard-Morris does not disclose (re. Claim 21) in response to the automated service agent detecting an ongoing outage, sending, by the automated service agent, an announcement to the group communication channel, wherein the announcement contains information regarding a status of the ongoing outage.
Yokel Paragraph 27 disclosed wherein social media posting may indicate that a particular geographical area has poor network coverage, a particular model of a user device has below average signal reception, a certain operating system of a user device is prone to a specific software virus, and/or so forth. Accordingly, the support session engine 104 may use a correlation algorithm to correlate the relevant information mined from the social media portals to the customer 108 and/or the user device 114. The support engine 104 may aggregate and store the social media data mined from the social media portals for further distribution and analysis.
Yokel disclosed (re. Claim 21) in response to the automated service agent detecting an ongoing outage, (Yokel-Paragraph 27 ,social media posting may indicate that a particular geographical area has poor network coverage, a particular model of a user device has below average signal reception, a certain operating system of a user device is prone to a specific software virus , Paragraph 55, data analysis module may determine from network contextual information that the likely cause of the issue experienced by the user device 114 is a network outage )  sending, by the automated service agent, an announcement to the group communication channel, wherein the announcement contains information regarding a status of the ongoing outage. (Yokel-Paragraph 27 , support engine 104 may aggregate and store the social media data mined from the social media portals for further distribution and analysis)

Gaedcke,Renard and Yokel are analogous art because they present concepts and practices regarding automated customer relationship management.  Before the time of the effective filing date of the claimed invention it would have been obvious to combine Yokel into Gaedcke-Renard-Morris.  The motivation for the said combination would have been to enable social media portals to be mined by the support session engine 104 for external data that is relevant to the issue that the customer 108 is experiencing with the user device 114 or another user device.(Yokel-Paragraph 27)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GREG C BENGZON/Primary Examiner, Art Unit 2444